IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DlSTRICT OF VIRGINIA
Alexandria Division

 

 

 

 

IN RE: LUMBER LIQUIDATORS )
CHINESE~MANUFACTURED FLOORING )
PRODUCTS MARKETING, SALES ) MDL No. l:l$-md-2627 (AJT/TRJ)
PRACTICES AND PRODUCTS LIABILITY )
LITIGATION )
)
This Document Relates to ALL Cases
IN RE: LUMBER LIQUIDATORS )
CHINESE-MANUFACTURED FLOORING )
DURABILITY MARKE'I`ING AND SALES ) MDL No. 1:l6-md-2743 (AJT/l`RJ)
PRACTICE LITIGATION )
)
'I`his Document Relates to ALL Cases
M

This matter is before the Court on Class Member Diana Cantu-Guerrero’s Motion to
Deny Appeal Bond [Doc. 163] (“the Motion”).

By order dated October 9, 2018, the Court required any class member appealing the
Court’s approval of the class action settlement to accompany any notice of appeal with a motion
for the setting of an appeal bond. [l : l6-md-2743, Doc. 157 at 20]. On November 8, 2018. Ms.
Cantu-Guerrero filed her notice of appeal, together with the required Motion, requesting that the
Court not require any bond to ensure payment of` the costs of her appeal but in any event, set a
bond at no more than $5,000 to cover only the appeal costs expressly provided for in Federa|
Rule of Appellate Procedure 39(e). [Docs. 163, 164].

Lead Class Counsel has urged the Court to set a bond in the amount of at least $5(),000 in

order to discourage the filing of` a frivolous appeal by “serial objectors.” [Doc. 170 at 6].

Although the Fourth Circuit has not yet addressed the issue, other circuits have
consistently held the amount of appeal bond authorized under Federa| Rule of Appellate
Procedure 7 "to ensure payment of costs on appeal” is limited to "costs expressly permitted by
rule or statute,” such as preparation and transmission of the record, transcript costs, and filing
fees-all of which are enumerated in Rule 39(e)_and attomeys’ fees where authorized by
statute, and thus does not include the cost of delaying distribution of benefits to the class and
other indirect costs associated with an appeal or amounts designed to deter frivolous appeals.
Tennille v. W. Union Co., 774 F.3d 1249, 1256 (lOth Cir. 2014) (collecting cases and holding
that "costs on appeal” are limited to “costs expressly permitted by rule or statute”).' In short, the
appeal bond requirement is not designed nor intended to address the issues that understandably
motivate Lead Class Counsels’ concems; and the Court of Appeals is fully armed under the rules
to impose sanctions for frivolous appeals. See Fed. R. App. P. 38.

The Court, upon consideration of the parties’ memoranda and review of` the authorities
cited therein, finds that an appeal bond in the amount of $7,500 is warranted and “necessary to
ensure payment of costs on appeal.” Fed. R. App. P. 7.

Accordingly, it is hereby

ORDERED that Class Member Diana Cantu-Guerrero’s Motion to Deny Appeal Bond
[Doc. 163] is GRANTED to the extent that Ms. Cantu-Guerrero shall post an appeal bond in the
amount of $7,500 to ensure payment of the appeal costs provided for in Federal Rule of

Appellate Procedure 39(e); and the Motion is otherwise DENIED.

 

' See also ln re Am. President Lines, lnc., 779 F.2d 714, 716 (D.C. Cir. l985) (per curiam); Hirschensohn v.
Lawyers Tille !ns. Cr)rp., No. 96-7312, 1997 WL 307777, at *1-*3 (3d Cir. .lune 10, 1997) (unpublished); Adsam` v.
Miller, 139 F.3d 67, 71-75 (2d Cir. 1998); A:izian v. Federa!ed Dep 't Slores, lnc., 499 F.3d 950, 953~54 (9th Cir.
2007); Young v. New Process Sleel, LP, 419 F.3d 1201, 1203-04 (l lth Cir. 2005); Im 'I Floor Crajis, lnc. v.

ziemet, 420 Fed. App’x. 6, 17 (lst Cir. 201 1) (unpublished).

2

The Clerk is directed to forward copies ofthis ()rder to all counsel ofrecord.

Anthony .l.T n.§r
United Stat ‘ ` trict ,ludgc
Alcxandria, Virginia
December 1(}_. 2018

